Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 is/are rejected under 35 U.S.C. 102a as being anticipated by Kotchick et al (US 20040141103)
Regarding Claim 1.
Kotchick et al (Fig. 5) discloses a prism pattern layer (518) having one surface on which a plurality of prisms having pattern directions parallel  to each other in a first direction are provided; a first diffusion layer (516)  provided on another surface of the prism pattern layer (518); a base film (508) that is in contact with the first diffusion layer (518) on one surface and has an optical axis direction in a second direction different from the first direction; and a second diffusion layer (112) provided on another surface of the base film (508).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotchick et al (US 20040141103) in view of Yun (US 20060033859)
Regarding Claim 2,
Kotchick et al discloses everything as disclosed above.
Kotchick et al does not disclose wherein the first diffusion layer and the second diffusion layer are haze-treated.
Yun discloses wherein the first diffusion layer and the second diffusion layer are haze-treated.[0055]
It would have been obvious to one of ordinary skill in the art to modify Kotchick et al to include Yun’s diffusing layers being haze treated motivated by the desire to manufacture an efficient light diffuser [0055].
Claim(s) 3,4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotchick et al (US 20040141103) and of Yun (US 20060033859) in view of Muraoka et al (US 20060164860)
Regarding Claim 3,
Kotchick et al and Yun discloses everything as disclosed above.
Kotchick et al and Yun does not disclose wherein the first diffusion layer is haze-treated to have a higher turbidity than the second diffusion layer.
Muraoka et al discloses wherein the first diffusion layer is haze-treated to have a higher turbidity than the second diffusion layer.[0027]
It would have been obvious to one of ordinary skill in the art to modify Kotchick et al to include Muraoka et al’s first diffusion layer is haze-treated to have a higher turbidity than the second diffusion layer motivated by the desire so that the direction of incidence is highly diffused [0027]
Regarding Claim 4,
Kotchick et al and Yun discloses everything as disclosed above.
Kotchick et al and Yun does not disclose wherein the first diffusion layer is provided to have a turbidity of 50% to 90%, and the second diffusion layer is haze-treated to have a turbidity of 5% to 40%.
Muraoka et al discloses wherein the first diffusion layer is provided to have a turbidity of 50% to 90%, and the second diffusion layer is haze-treated to have a turbidity of 5% to 40%.[0027]
It would have been obvious to one of ordinary skill in the art to modify Kotchick et al to include Muraoka et al’s first diffusion layer is provided to have a turbidity of 50% to 90%, and the second diffusion layer is haze-treated to have a turbidity of 5% to 40% motivated by the desire so that the direction of incidence is highly diffused [0027]
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotchick et al (US 20040141103) in view of Harada et al (US 20060268571)
Regarding Claim 5,
Kotchick et al discloses everything as disclosed above.
Kotchick et al does not disclose wherein the prism pattern layer and the base film are provided to have a relatively high refractive index compared to the first diffusion layer and the second diffusion layer.
Harada et al discloses wherein the prism pattern layer and the base film are provided to have a relatively high refractive index compared to the first diffusion layer and the second diffusion layer.[0053]
It would have been obvious to one of ordinary skill in the art to modify Kotchick et al to include  Harada et als base film are provided to have a relatively high refractive index compared to the first diffusion layer and the second diffusion layer motivated by the desire to efficiently extract light form the light guide [0053]
Regarding Claim 6,
Kotchick et al discloses everything as disclosed above.
Kotchick et al does not disclose wherein the prism pattern layer and the base film are provided to have refractive indices of 1.56 to 1.70, and the first diffusion layer and the second diffusion layer are provided to have refractive indices of 1.40 to 1.55.
Harada et al discloses wherein the prism pattern layer and the base film are provided to have refractive indices of 1.56 to 1.70, and the first diffusion layer and the second diffusion layer are provided to have refractive indices of 1.40 to 1.55.[0053]
It would have been obvious to one of ordinary skill in the art to modify Kotchick et al to include  Harada et als base film are provided to have a relatively high refractive index compared to the first diffusion layer and the second diffusion layer motivated by the desire to efficiently extract light form the light guide [0053]
Regarding Claim 7,
Kotchick et al discloses everything as disclosed above.
Kotchick et al does not disclose wherein there is a refractive index difference of 0.01 to 0.3 between the refractive indices of the prism pattern layer and the base film and the refractive indices of the first diffusion layer and the second diffusion layer.
Harada et al discloses wherein there is a refractive index difference of 0.01 to 0.3 between the refractive indices of the prism pattern layer and the base film and the refractive indices of the first diffusion layer and the second diffusion layer.
It would have been obvious to one of ordinary skill in the art to modify Kotchick et al to include Harada et als refractive index difference of 0.01 to 0.3 between the refractive indices of the prism pattern layer and the base film and the refractive indices of the first diffusion layer and the second diffusion layer.[0053]
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotchick et al (US 20040141103) in view of Ha et al (US 20060221273)
Regarding Claim 8,
Kotchick et al discloses everything as disclosed above.
Kotchick et al does not disclose wherein the first direction of the prism pattern layer defines an angle of at least 30 degrees with the second direction of the base film.
Ha et al discloses wherein the first direction of the prism pattern layer defines an angle of at least 30 degrees with the second direction of the base film.(see claim 2 of Ha et al)
It would have been obvious to one of ordinary skill in the art to modify Kotchick et al to include Ha et al’s first direction of the prism pattern layer defines an angle of at least 30 degrees with the second direction of the base film motivated by the desire to provide a light efficient prism.(see claim 2 of Ha et al)
Claim(s) 9,10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotchick et al (US 20040141103) in view of Watkins et al (US 20090214828)
Regarding Claim 9,
Kotchick et al discloses a light source (506); a light guide plate (508) configured to guide light emitted from the light source; a diffusion sheet (112) configured to diffuse light passing through the light guide plate; wherein the second prism sheet (518) constitutes an optical film including a first diffusion layer (112) and a second diffusion layer (516) on opposite surfaces of the light-transmissive base film (516).
Kotchick et al does not disclose first prism sheet including a plurality of first prism patterns arranged parallel to each other in one direction. and a light-transmissive base film configured to support the first prism patterns; and a second prism sheet laminated on the first prism sheet and including a plurality of second prism patterns arranged parallel to each other in a direction different from an arrangement direction of the first prism patterns and a light-transmissive base film configured to support the second prism patterns, 
Watkins et al discloses (Fig. 7) plurality of first prism patterns (prism film) arranged parallel to each other in one direction. and a light-transmissive base film [0031] configured to support the first prism patterns; and a second prism sheet laminated on the first prism sheet and including a plurality of second prism patterns arranged parallel to each other in a direction different from an arrangement direction of the first prism patterns and a light-transmissive base film configured to support the second prism patterns,
It would have been obvious to one of ordinary skill in the art to modify Kotchick et al to include Watkins first and second prisms and base films motivated by the desire to manufacture a prism to direct light [0031].
Regarding Claim 10,
In addition to Kotchick et al and Watkins, Kotchick et al discloses wherein pattern directions of the prism patterns included in the optical film have a predetermined angle difference relative to an optical axis direction of the base film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY P CHIEN/Primary Examiner, Art Unit 2871